We find the defendant’s contention that reversal is warranted because of certain improprieties committed by the trial court to be meritless. The defendant did not object to the court’s charge on circumstantial evidence and, accordingly, this claim of error is unpreserved for appellate review (see, CPL 470.05 [2]; People v Edwards, 147 AD2d 586). In any event, a review of the record shows that the circumstantial *718evidence charge delivered by the court, when read as a whole, adequately stated the principles of law necessary to permit the jury to properly evaluate the evidence (see, People v Ellis, 146 AD2d 709).
Additionally, the defendant failed to object when the trial court struck the testimony of the defendant’s expert witness and, therefore, this claim is not preserved for appellate review as a matter of law (see, CPL 470.05 [2]).
We also find the defendant’s claim that his due process rights were violated by unreasonable preindictment delay to be without merit. The delay was necessitated by the tedious process of checking the defendant’s fingerprints with thousands of others. Additionally, we conclude that the defendant was not deprived of a speedy trial in violation of CPL 30.30 since the statutory period was not exceeded.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Kooper and Miller, JJ., concur.